Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendment to claim 12 clarifies the claim same as the office action and the objection to claim 12 is withdrawn.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 

To begin with the Examiner notes that the language of the claim amendment filed 12/10/2020 is different from the language agreed to in the interview conducted on Dec 9th, 2020. See the interview summary , the language agreed upon during the interview was "the middle transistor does not have a gate contact between nodes to ground and node to supply respectively" and the reason was because during the interview the Applicant explained that the novelty of the middle gates 18 in Fig. 1A is that there is no gate contact because they are not connected to anything, i.e. they are floating. However this is not described in the specification.

On pages 7, 8 the Applicant argues “Notwithstanding the Examiner’s rejection, Applicant submits that Chien does not teach at least one middle FET including floating diffusion regions, nor does this reference teach each of the floating diffusion regions are devoid of contacts” “The control gates 100CG, 102CG, 104CG and 106CG are connected to word lines WL3, WL2, WL1 and WL0, respectively. Accordingly, each of the middle gates are not devoid of contacts between the first and second contacts 126, 128 for the select gates 120, 122” “Moreover, N+ doped layers 130, 132, 134, 136 and 138 are shared between neighboring elements, e.g., floating gates 100FG, 102FG, 104FG, 106FG. As one of skill in the art recognizes, a floating gate transistor is a type of MOSFET where the gate is surrounded by 

    PNG
    media_image1.png
    390
    619
    media_image1.png
    Greyscale

The Examiner responds that under broadest reasonable interpretation the “floating gate (100FG, 102FG, 104FG and 106FG)” are floating, that is why they are referred to as a floating gate. The Examiner responds that all gates have capacitance, however under broadest reasonable interpretation a floating gate is considered to be a floating gate.  The Examiner notes that in the Applicant’s invention, see figure above, the gates have a capacitance, thus according to the Applicant’s argument the gates 18 are connected 16. The Examiner notes that discussion of Fowler-Nordheim tunneling and hot-carrier injection mechanisms are not in the specification, thus they cannot be used in the claim language to distinguish the invention i.e. they would be new matter.  Indeed the Examiner notes that there is very little information about the gates 18 of the Applicant’s invention except for the Applicant’s statement during the interview  that the novelty of the middle gates 18 in Fig. 1A is that there is no gate contact because they are not connected to anything, i.e. they are floating. With regard to the diffusion regions 
On pages 9, 10, 11 the Applicant argues “In this implementation, there is no disclosure as to which nodes include connections, much less whether the source and drain nodes include contacts. Also, there is no teaching as to whether the gate stacks include contacts; however, in the least and according to the previous embodiment of FIGS, la-lc, the gate stacks would require contacts. Also, as the transistors, 100, 102, 104 and 106 include both the control gate and the floating gate, the floating gates include contacts by virtue of the control gate including contacts” “Accordingly, as to the embodiment depicted in FIGS. 2a-2d, Applicant submits that this reference is ambiguous. It is well established that an anticipation rejection cannot be predicated on an ambiguous reference”.
The Examiner responds that the reference is not ambiguous to a person of ordinary skill in the art. Indeed the Examiner notes that there is very little information about the gates 18 of the Applicant’s invention except for the Applicant’s statement during the interview  that the novelty of the middle gates 18 in Fig. 1A is that there is no gate contact because they are not connected to anything, i.e. they are floating. With regard to the diffusion regions of the prior art, they are the same as the 16 of the Applicant’s invention i.e. the source of a transistor is touching the drain of the adjacent transistor. The Examiner responds that each structural limitation of the claim has been identified in the prior art as explained in the rejection.
On pages  11, 12 the Applicant argues “For the reasons discussed above, claim 1 is also distinguishable over the combination of Chien and Toh” “For example and of particular relevance to the discussion, Chien does not teach each of the at least one middle transistor comprising two floating diffusion regions devoid of any contacts and a gate of each of the at least one middle transistor being devoid of contacts between the first contact and the second contact”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.